Case 2:20-cv-05530-DMG-AGR Document 18-4 Filed 06/25/20 Page 1 of 5 Page ID #:167




                 Exhibit
                 Exhibit 4
                         4
IC3      Case 2:20-cv-05530-DMG-AGR Document 18-4 Filed 06/25/20 Page 2 of 5 Page ID 5/22/20,
IC3 Complaint
    Complaint Referral
              Referral Form
                       Form                                                          #:168    10:55 AM
                                                                                     5/22/20, 10:55 AM




           .
                  3            Complaint Referral Form
                                        Crime Complaint
                               Internet Crime Complaint Center
                                                        Center



   Victim Information
   Victim Information


                                            Name: John
                                            Name:  John Zhuang
                                                         Zhuang
       Are you
       Are you reporting
                reporting on
                          on behalf
                             behalf of
                                    of a
                                       a business? Yes
                                         business? Yes
                                 Business Name:
                                 Business   Name: BYD    North America
                                                   BYD North   America Group
                                                                       Group
     Is the
     Is     incident currently
        the incident           impacting business
                     currently impacting           Yes
                                          business Yes
                                       operations?
                                       operations?
                                              Age: 30
                                              Age: 30 -- 39
                                                         39
                                          Address:
                                          Address:
                              Address (continued):
                              Address   (continued):       ATTN: John
                                                           ATTN: John Zhuang, Esq.
                                                                      Zhuang, Esq.
                              Suite/Apt./Mail Stop:
                              Suite/Apt./Mail   Stop:
                                                 City:
                                                 City:     Los  Angeles
                                                           Los Angeles
                                             County:
                                             County:       Los  Angeles County
                                                           Los Angeles  County
                                            Country:
                                            Country:       United States
                                                           United         of America
                                                                   States of America
                                               State:
                                               State:      California
                                                           California
                                   Zip Code/Route:
                                   Zip Code/Route:
                                    Phone Number:
                                    Phone   Number:        213
                                                           21:
                                     Email Address:
                                    Email   Address:                      @byd.com
                                                                          @byd.com
                     Business IT
                     Business IT POC,
                                 POC, if
                                       if applicable:
                                          applicable:
                  Other Business POC,
                  Other Business POC, if
                                       if applicable:
                                          applicable:


   Description of
   Description of Incident
                  Incident


 Provide a
 Provide a description
           description of
                       of the
                          the incident
                              incident and how you
                                       and how you were
                                                   were victimized. Provide information
                                                        victimized. Provide             not captured
                                                                            information not captured elsewhere
                                                                                                     elsewhere in
                                                                                                               in
 this
 this complaint
      complaint form.
                form.

 Officer:
 Officer: ​

 II represent   BYD North
    represent BYD     North America
                             America Group     ("BYD"), which
                                      Group ("BYD"),       which sells
                                                                    sells critical FDA-approved medical
                                                                          critical FDA-approved      medical masks,
                                                                                                                masks, KN95     respirators,
                                                                                                                         KN95 respirators,
  hand
  hand sanitizers,    and contactless
         sanitizers, and   contactless thermometers
                                        thermometers in    in the   United States
                                                              the United    States in    an effort
                                                                                     in an   effort to  help our
                                                                                                    to help       nation's battle
                                                                                                             our nation's   battle against
                                                                                                                                    against
  COVID-19     ("Products"). Through
  COVID-19 ("Products").       Through ourour efforts
                                              efforts inin this   area, our
                                                           this area,    our brand   has received
                                                                              brand has    received nation-wide
                                                                                                      nation-wide recognition
                                                                                                                     recognition asas a a
  major producer
  major   producer ofof quality Products. Disappointedly,
                        quality Products.   Disappointedly, we    we recently
                                                                      recently discovered
                                                                                discovered an     unauthorized seller
                                                                                               an unauthorized     seller who   is selling
                                                                                                                           who is  selling
  counterfeit
  counterfeit versions    of our
                versions of      Products in
                             our Products   in the  United States.
                                               the United     States. OurOur customer,
                                                                              customer, the     State of
                                                                                           the State   of California,
                                                                                                          California, forwarded
                                                                                                                       forwarded us us anan
  email  from this
  email from    this unauthorized
                     unauthorized seller.   Upon review,
                                    seller. Upon   review, thethe communications        appears to
                                                                    communications appears         to be
                                                                                                       be clearly
                                                                                                          clearly designed
                                                                                                                   designed toto deceive
                                                                                                                                  deceive thethe
  buyer.   The e-mail
  buyer. The     e-mail is
                        is sent
                           sent from
                                from aa gmail
                                         gmail account
                                                account and and notnot a
                                                                       a byd.com    email address.
                                                                         byd.com email      address. The The e-mail
                                                                                                              e-mail offers
                                                                                                                      offers to
                                                                                                                             to sell
                                                                                                                                 sell to
                                                                                                                                      to
  California
  California "BYD
              "BYD N95     masks". BYD
                     N95 masks".    BYD currently
                                           currently does
                                                       does not
                                                              not sell   N95 masks
                                                                    sell N95  masks in in the
                                                                                          the United
                                                                                               United States.     Furthermore, BYD
                                                                                                        States. Furthermore,       BYD does
                                                                                                                                          does
  not
  not sell
       sell our
            our products
                 products through
                           through distributors
                                    distributors inin the   United States.
                                                       the United     States. WeWe are
                                                                                    are deeply
                                                                                          deeply concerned
                                                                                                  concerned thatthat this
                                                                                                                      this unauthorized
                                                                                                                           unauthorized
  seller is placing
  seller is placing counterfeit   BYD Products
                     counterfeit BYD   Products -- -- including
                                                      including personal
                                                                    personal protective     equipment --
                                                                               protective equipment       -- in
                                                                                                             in to
                                                                                                                to the  market place
                                                                                                                   the market    place in in the
                                                                                                                                             the
  United States.
  United   States. WeWe are
                         are extremely    fearful that
                             extremely fearful    that this
                                                         this illegal
                                                               illegal conduct   may cause
                                                                       conduct may              harm to
                                                                                        cause harm        Americans during
                                                                                                       to Americans     during this
                                                                                                                                this time
                                                                                                                                      time ofof


https://complaint.ic3.gov/default.aspx?#
https://complaint.ic3.gov/default.aspx?#                                                                                                Page 1
                                                                                                                                        Page 1 of
                                                                                                                                               of 4
                                                                                                                                                  4

                                                                                                               Exhibit 4, Page 25
IC3      Case 2:20-cv-05530-DMG-AGR Document 18-4 Filed 06/25/20 Page 3 of 5 Page ID 5/22/20,
IC3 Complaint
    Complaint Referral
              Referral Form
                       Form                                                          #:169    10:55 AM
                                                                                     5/22/20, 10:55 AM



 crisis. For this
 crisis. For      reason, we
             this reason, we ask  for your
                             ask for  your prompt
                                           prompt assistance regarding this
                                                  assistance regarding this matter. Please do
                                                                            matter. Please    not hesitate
                                                                                           do not hesitate to
                                                                                                           to contact
                                                                                                              contact
 me
 me should
      should you  require additional
             you require  additional follow-up.
                                     follow-up. ​

 Very truly
 Very       yours,​
      truly yours,
 John Zhuang,
 John          Esq.​
      Zhuang, Esq.
 Corporate  Counsel​
 Corporate Counsel
 BYD  North America
 BYD North   America Group
                     Group

 Which
 Which of
       of the
          the following
              following were
                        were used in this
                             used in this incident?
                                          incident? (Check
                                                    (Check all
                                                           all that apply.)
                                                               that apply.)
 ❑ Spoofed
 ☐          Email
   Spoofed Email
   Similar Domain
 ❑ Similar
 ☐         Domain
    Email Intrusion
 ❑ Email
 ☐        Intrusion
 EI Other
 ☑  Other     Please specify:
              Please specify: Offer
                              Offer to
                                    to sell
                                       sell counterfeit
                                            counterfeit
                                       goods
                                       goods

 Law enforcement
 Law  enforcement or
                  or regulatory
                     regulatory agencies
                                agencies may
                                         may desire copies of
                                             desire copies of pertinent
                                                              pertinent documents
                                                                        documents or
                                                                                  or other
                                                                                     other evidence
                                                                                           evidence regarding
                                                                                                    regarding
 your complaint.
 your complaint.

 Originals should be
 Originals should be retained
                     retained for use by
                              for use by law
                                         law enforcement
                                             enforcement agencies.
                                                         agencies.



   Information About
   Information About The
                     The Subject(s)
                         Subject(s) Who
                                    Who Victimized
                                        Victimized You
                                                   You


                                                   Name:
                                                   Name:     John Zhuang,
                                                             John         Esq.
                                                                  Zhuang, Esq.
                                         Business Name:
                                         Business  Name:     BYD  North America
                                                             BYD North  America Group
                                                                                Group
                                                 Address:
                                                 Address:
                                    Address (continued):
                                    Address  (continued):
                                    Suite/Apt./Mail Stop:
                                    Suite/Apt./Mail Stop:
                                                     City:
                                                     City:   Los Angeles
                                                             Los  Angeles
                                                 Country:
                                                 Country:    United States
                                                             United         of America
                                                                     States of America​
                                                   State:
                                                   State:    California​
                                                             California
                                         Zip Code/Route:
                                         Zip Code/Route:
                                          Phone Number:
                                          Phone  Number:     213
                                                             213
                                           Email Address:
                                          Email  Address:                @byd.com
                                                                         @byd.com
                                                 Website:
                                                 Website:    byd.com
                                                             byd.com
                                              IP Address:
                                              IP Address:


   Other Information
   Other Information


 If an
 If an email
       email was used in
             was used in this
                         this incident,
                              incident, please
                                        please provide
                                               provide a
                                                       a copy
                                                         copy of
                                                              of the entire email
                                                                 the entire email including
                                                                                  including full
                                                                                            full email
                                                                                                 email headers.
                                                                                                       headers.

 From: "Pal,
 From:        Alex
        "Pal, Ale                      @CalOES.ca.gov>​
                                       @CalOES.ca.gov>
 Date: Friday,
 Date: Friday, May
                May 22,
                    22, 2020  at 9:39
                         2020 at      AM​
                                 9:39 AM
 To: John
 To: John Zhuang
           Zhuang <               @byd.com>​
                                  @byd.com>
 Cc:
 Cc: "Bollinger, Jennifer
     "Bollinger, Jennife                            @caloes.ca.gov>​
                                                    @caloes.ca.gov>
 Subject:  FW: N95
 Subject: FW:   N95 NIOSH
                    NIOSH MASKS
                            MASKS ININ USA
                                       USA NOW
                                           NOW​


 Hi John,
 Hi John,​

https://complaint.ic3.gov/default.aspx?#
https://complaint.ic3.gov/default.aspx?#                                                                          Page 2
                                                                                                                  Page   of 4
                                                                                                                       2 of 4

                                                                                             Exhibit 4, Page 26
IC3       Case 2:20-cv-05530-DMG-AGR Document 18-4 Filed 06/25/20 Page 4 of 5 Page ID 5/22/20,
IC3 Complaint
    Complaint Referral
              Referral Form
                       Form                                                           #:170    10:55 AM
                                                                                      5/22/20, 10:55 AM



  ​
 Per our
 Per our call
         call this morning, here
              this morning, here is
                                 is the
                                    the email
                                        email and
                                              and spec
                                                  spec sheet
                                                       sheet from
                                                             from an individual representing
                                                                  an individual representing that
                                                                                             that he is selling
                                                                                                  he is         NIOSH
                                                                                                        selling NIOSH
 approved
 approved BYD
           BYD masks    (See bottom
                 masks (See           of page
                              bottom of  page two attached). ​
                                              two attached).
      ​
 Alex J.
 Alex J. Pal
         Pal​
 Chief
 Chief Counsel​
       Counsel
 Governor’s
 Governor's Office
              Office of Emergency Services
                     of Emergency Services (Cal
                                           (Cal OES)​
                                                OES)



 Office: (916)
 Office: (916)
 Cell: (916)
 Cell: (916)
 Emergency: (916)
 Emergency:   (916)
 www.caloes.ca.gov​
 www.caloes.ca.gov
      ​
      ​
  ​
 CONFIDENTIALITY      NOTICE: This
 CONFIDENTIALITY NOTICE:        This communication
                                     communication with   its contents
                                                     with its contents may
                                                                       may contain
                                                                           contain confidential
                                                                                   confidential and/or
                                                                                                and/or legally
                                                                                                        legally privileged
                                                                                                                privileged
 information. It is
 information. It is solely for the
                    solely for the use
                                   use of the intended
                                       of the intended recipient(s).
                                                       recipient(s). Unauthorized
                                                                     Unauthorized interception, review, use,
                                                                                  interception, review,       forwarding,
                                                                                                         use, forwarding,
 or
 or disclosure
    disclosure is
               is prohibited
                  prohibited and  may violate
                             and may           applicable laws
                                       violate applicable      including the
                                                          laws including     Electronic Communications
                                                                         the Electronic Communications Privacy
                                                                                                        Privacy Act.
                                                                                                                  Act. If
                                                                                                                       If
 you
 you are
      are not
          not the
              the intended  recipient, please
                  intended recipient,  please contact
                                              contact the
                                                      the sender  and destroy
                                                           sender and  destroy all
                                                                               all copies
                                                                                   copies of
                                                                                          of the
                                                                                             the communication.
                                                                                                 communication. ​
      ​
      ​
  ​
 From: James
 From: James             @gmail.com>
                         @gmail.com> ​
 Sent: Thursday,
 Sent: Thursday, May
                 May 21,
                     21, 2020
                         2020 10:55 PM​
                              10:55 PM
 Subject: N95
 Subject:     NIOSH MASKS
          N95 NIOSH MASKS IN
                          IN USA
                             USA NOW
                                 NOW​
  ​
 CAUTION: This
 CAUTION:    This email
                  email originated
                        originated from
                                   from a   NON-State email
                                         a NON-State  email address. Do not
                                                            address. Do not click links or
                                                                            click links or open
                                                                                           open attachments unless you
                                                                                                attachments unless you
 are certain
 are         of the
     certain of the sender’s
                    sender's authenticity.​
                              authenticity.
  ​
 Hello, ​
 Hello,
 We have
 We  have 10    Million NIOSH
             10 Million NIOSH N95
                               N95 Masks
                                    Masks in
                                          in the US now
                                             the US now available  for a
                                                         available for a spot
                                                                         spot buy
                                                                              buy or
                                                                                  or shipping
                                                                                     shipping worldwide. Spec sheets
                                                                                              worldwide. Spec sheets
 included. Price
 included.   Price is
                   is $4.25
                      $4.25 per mask. MOQ
                            per mask.   MOQ is
                                            is 1,000,000.
                                               1,000,000. ​
 Please let
 Please   let me
              me know
                  know your
                        your interest.​
                             interest.
 James Vaughn
 James    Vaughn​
 516-
 516"
 Are there
 Are there any other witnesses
           any other witnesses or
                               or victims to this
                                  victims to this incident?
                                                  incident?

 Alex J.
 Alex J. Pal
         Pal​
 Chief Counsel​
 Chief Counsel
 Governor’s Office
 Governor's   Office of Emergency Services
                     of Emergency          (Cal OES)​
                                  Services (Cal OES)



 Office: (916)
 Office: (916)
 Cell: (916)
 Cell: (916)
 Emergency: (916)
 Emergency:   (916)
 www.caloes.ca.gov
 www.caloes.ca.gov

https://complaint.ic3.gov/default.aspx?#
https://complaint.ic3.gov/default.aspx?#                                                                            Page 3
                                                                                                                    Page   of 4
                                                                                                                         3 of 4

                                                                                               Exhibit 4, Page 27
IC3      Case 2:20-cv-05530-DMG-AGR Document 18-4 Filed 06/25/20 Page 5 of 5 Page ID 5/22/20,
IC3 Complaint
    Complaint Referral
              Referral Form
                       Form                                                          #:171    10:55 AM
                                                                                     5/22/20, 10:55 AM



 If you
 If you have
        have reported this incident
             reported this incident to
                                    to other
                                       other law enforcement or
                                             law enforcement or government agencies, please
                                                                government agencies, please provide
                                                                                            provide the name,
                                                                                                    the name,
 phone  number, email,
 phone number,  email, date  reported, report
                        date reported,  report number,
                                               number, etc.
                                                       etc.

 [No
 [No response
     response provided]
              provided]

 ❑ Check
 ☐       here if
   Check here if this
                 this an
                      an update
                         update to
                                to a
                                   a previously
                                     previously filed
                                                filed complaint:
                                                      complaint:


   Who Filed
   Who Filed the
             the Complaint
                 Complaint


 Were you
 Were you the
          the victim in the
              victim in the incident
                            incident described
                                     described above? Yes
                                               above? Yes


   Digital Signature
   Digital Signature



        By digitally
        By digitally signing this document,
                     signing this  document, II affirm
                                                affirm that
                                                       that the information II provided
                                                            the information    provided is true and
                                                                                        is true and accurate
                                                                                                    accurate to
                                                                                                             to the
                                                                                                                the best
                                                                                                                    best
        of my
        of my knowledge.
                knowledge. II understand
                                  understand that
                                               that providing
                                                     providing false
                                                                 false information
                                                                       information could    make me
                                                                                     could make    me subject
                                                                                                       subject to
                                                                                                                to fine,
                                                                                                                    fine,
        imprisonment, or
        imprisonment,   or both.  (Title 18,
                           both. (Title      U.S. Code,
                                         18, U.S. Code, Section
                                                         Section 1001)
                                                                  1001)

                                           Digital Signature:
                                           Digital            John Zhuang,
                                                   Signature: John         Esq.
                                                                   Zhuang, Esq.

Thank you
Thank you for
          for submitting your complaint
              submitting your complaint to
                                        to the IC3. Please
                                           the IC3. Please save
                                                           save or
                                                                or print
                                                                   print a
                                                                         a copy for your
                                                                           copy for your records.
                                                                                         records. This is the
                                                                                                  This is     only
                                                                                                          the only
time you will
time you      have to
         will have     make a
                   to make   a copy
                               copy of
                                    of your  complaint.
                                       your complaint.




https://complaint.ic3.gov/default.aspx?#
https://complaint.ic3.gov/default.aspx?#                                                                              Page 4
                                                                                                                      Page   of 4
                                                                                                                           4 of 4

                                                                                                 Exhibit 4, Page 28
